DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Ellen Fielitz on 9/12/2022.

The application has been amended as follows: 
In claim 1, line 12, please change “classifying” to “classifying, using the optimally-exposed pixels,”
In claim 16, line 14, please change “classify” to “classify, using the optimally-exposed pixels,”
In claim 17, line 17, please change “classify” to “classify, using the optimally-exposed pixels,”
Please cancel claim 18. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 15 incorporated allowable subject matter.  Claims 1,16 and 17 contain allowable subject matter regarding capturing images of the specimen at multiple spectra having different nominal wavelengths and at multiple different exposures, selecting optimally exposed pixels from the images at the different exposure and at each of the multiple spectra to generate optimally-exposed image data for each of the multiple spectra, the selected optimally-exposed pixels having an intensity value within a predetermined upper portion of a pixel intensity range; using the optimally exposed pixels to classify the specimen into various class types comprising the claimed types, and quantifying the specimen by determining the location of one of the claimed interfaces or a volume or depth of the serum, plasma or settled blood portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        9/12/2022